DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 


Procedural Summary
2.   This is responsive to the claims filed 8/19/22.
3.   Claims 28, 30, 32, 34, 35, 37, 39, and 44 has been amended.  Claims 28 – 47 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 30 and 34, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
9.	Regarding dependent claim 30, the claim include the limitations of “the gaming device is a gaming table having a display device (i.e. a display device that include a side panel) defining a playing surface, the configurable element further includes the display device, and the configuration parameter identifies a particular game to be displayed on the playing surface of the display device, and a color of the housing is changed to compliment the particular game“, the aforementioned limitations are not supported by the specification.
	Although, Support for a configurable gaming table and its associated configurable parameters can be found in paragraphs 14, 19 and 99 of the specification, the specification does not have support for how to configure the side panel of the independent claim 28 in view of the gaming table claimed in claim 30.  The description of the side panel (22b in Fig. 2) (paragraphs 96) or side display panel (“displays may, for example, extend from above top box 24 on either side thereof”; paragraph 97), refer to the gaming device and not the gaming table (paragraphs 95-97). There is no description of the gaming time comprising a side display panel.
10.	Regarding dependent claim 34, the claim include the limitations of “
wherein the configurable element further includes … a heating or cooling device of the gaming device“, the aforementioned limitations are not supported by the specifications.
Although, Support for “various configurable elements 40 of the gaming device such as, for example, display monitors, seats, lights, audio systems, smell emitters, input buttons, terminal/table housing, and/or any other physical elements that may be configured and reconfigured” can be found in paragraph 125 of the specification, the specification does not have support for the configurable elements being a heating or cooling device of the gaming device.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claim(s) 28, 35 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990).
13.	Regarding claims 28 and 35, Morrow discloses a server (i.e. the server described in paragraph 44) for configuring a plurality of gaming devices in a gaming establishment, the server comprising (paragraphs 11 and 44): 
a memory device (i.e. the memory device described in paragraphs 6 and 35) storing a plurality of configuration trigger conditions (i.e. the trigger conditions described in claims 2 - 4) (paragraphs 6, 11, 35 and claims 2 - 4); 
a processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32) configured to execute instructions stored in the memory, which when executed, cause the processor to at least (paragraphs 6, 11, 30 – 32):
determine that a configuration trigger condition of the plurality of configuration trigger conditions is satisfied (paragraph 11; paragraph 11 teaches reconfiguration may take place: automatically, upon the occurrence of a triggering event); 
determine, based at least in part upon the configuration trigger (i.e. the trigger/trigger event described in paragraph 11 and claim 14), a configuration parameter (i.e. a configuration parameter associated with replacing artwork on a plurality of machines as described in paragraph 13) for a respective configurable element of each gaming device of the plurality of gaming devices (i.e. the plurality of the gaming devices described in paragraph 13), wherein each respective configurable element comprises a display panel (i.e. part 30, 50 and 60) coupled to a housing of the gaming device (paragraphs 11, 13, 20 and claims 8 and 14; paragraph 13 teaches a plurality of machines may be reconfigured substantially simultaneously and For example, a casino may want to replace the games, associated pay tables and artwork on a plurality of machines with a more popular game, associated pay tables and artwork; claim 8 teaches a plurality of screens that display video content, the video content being remotely reconfigurable); 
and in response to determining the configuration parameter, control the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern (i.e. change the artwork as described in paragraph 13) by transmitting a configuration command to the plurality of gaming devices (paragraphs 11, 13, 20 and claims 8 and 14; paragraph 13 teaches a plurality of machines may be reconfigured substantially simultaneously and For example, a casino may want to replace the games, associated pay tables and artwork on a plurality of machines with a more popular game, associated pay tables and artwork), 
wherein each gaming device (i.e. each gaming device of the plurality of the gaming devices described in paragraph 13) is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14).
Morrow fails to explicitly disclose the following limitations:
and at least one side display panel coupled to the housing of the gaming device, the front display panel and the at least one side display panel of each gaming device of the plurality of gaming devices comprising a plurality of display panels;
“in response to determining the configuration parameter, control the (limitations taught by Morrow)” plurality of display panels.
In an analogous art to gaming devices management/configuration, Hedrick teaches:
and at least one side display panel coupled to the housing of the gaming device, the front display panel and the at least one side display panel of each gaming device of the plurality of gaming devices comprising a plurality of display panels (Col 5, lines 34 – 36 and Col 4, lines 1 – 2; Col 5, lines 34 – 36 teaches gaming devices 10a and 10b and displays (i.e. front panels) 14a and 14b and Col 4, lines 1 – 2 teaches Side panels 52 and 54 are respectively adapted to be attached to each side of the display and component cabinets);
in response to determining the configuration parameter (i.e. a parameter to changing the gaming theme and scheme), control the plurality of display panels (i.e. control the front panel (display) by insert new code and control the side panel by updating the gaming scheme as described in Col 9, line 59 – Col 10, line 11) (Col 9, line 59 – Col 10, line 11; Col 9, lines 59 – 61 teaches that It should be further appreciated that changing the gaming theme and scheme is likewise a relatively straightforward and efficient process).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Morrow in view of Hedrick to include the gaming system side panel configuration/re-configuration/switching methods taught by Hedrick to the gaming panel configuration/re-configuration system taught by Morrow in order to limiting the gaming device down time while at the same time not disrupting the patrons of adjacent devices (as described by Hedrick, Col 2, lines 3 - 5).
Morrow also fails to explicitly disclose the following limitations:
control the plurality of display panels display from an initial display pattern to a configuration display pattern for a predetermined period of time “by transmitting a configuration command to the plurality of gaming devices, wherein each gaming device is programmed to (limitations taught by Morrow)”:
cause display of the initial display pattern; receive the configuration command:  
cause display of the configuration display pattern  based on the configuration command for the predetermined period of time; 
and revert to causing display of the initial display pattern after the predetermined period of time has passed.
In an analogous art to gaming devices management/configuration, Joshi2 teaches:
control the display device (i.e. the plurality of display panels taught by the combination of Morrow in view of Hedrick) display from an initial display pattern (i.e. a standard motif) to a configuration display pattern (i.e. holiday motif) for a predetermined period of time by transmitting a configuration command (i.e. a configuration command from controller 152) to the plurality of gaming devices, wherein each gaming device is programmed to (paragraphs 6, 7 and 74; paragraph 6 teaches The memory device is coupled to the processor and stores at least two data sets for producing at least two different types of visual elements. The processor selects one of at least two data sets in response to the processor monitoring a time signal corresponding to a predetermined time; paragraph 7 teaches The two different types of visual elements may be of a standard motif and a holiday motif, and the predetermined time is the holiday or one or more days before and/or after the holiday; paragraph 74 teaches a gaming machine system architecture 150 is illustrated that includes a controller 152 that is linked to a plurality of gaming machines 154a-154e):
cause display of the initial display pattern (i.e. a standard motif) (paragraphs 6 and 7); 
receive the configuration command (i.e. a configuration command from controller 152) (paragraphs 6, 7 and 74):  
cause display of the configuration display pattern (i.e. holiday motif)  based on the configuration command for the predetermined period of time (i.e. the period associated with the holiday) (paragraphs 6, 7 and 74); 
and revert to causing display of the initial display pattern after the predetermined period of time has passed (i.e. one day after the holiday as described in paragraph 7) (paragraphs 6, 7,74 and 79; Fig. 18a, part 184; paragraph 79 teaches When the real time is "time2," as determined at step 182, then the machine resumes the standard mode).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow and Hedrick - to include the aforementioned method as taught by Joshi2 in order to attract frequent play by enhancing the entertainment value and excitement associated with the game (as described by Joshi2, paragraph 3).
15.	Regarding claim 39, Morrow discloses a method for configuring a plurality of gaming devices each having a display device for displaying a game outcome selected by a game controller (i.e. a game outcome selected by the server as described in paragraph 46) and a housing comprising a display panel (i.e. part 30, 50 and 60), the method comprising at least (paragraphs 11, 13, 20, 46 and claims 8 and 14): 
providing a configurable feature of each gaming device of the plurality of gaming devices, the feature being independent of the game outcome (i.e. a game outcome described in paragraph 46) selected by the game controller (paragraphs 11, 13, 20, 46 and claims 8 and 14); 
setting, under control of a configuration controller (i.e. the server described in paragraph 44), a configuration parameter for the configurable feature; setting, under control of the configuration controller (paragraphs 11, 13, 20, 44 and claims 8 and 14), 
a configuration command associated with the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14); 
and in response to setting the configuration parameter, controlling the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern (i.e. change the artwork as described in paragraph 13) by transmitting the configuration command to each gaming device of the plurality of gaming devices (i.e. each gaming device of the plurality of the gaming devices described in paragraph 13) (paragraphs 11, 13, 20 and claims 8 and 14), 
wherein each gaming device is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14).
All the remaining limitations of this claim are discussed in the rejection for claim 28 above (see rejections above for details).
18.	Claims 31 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990) as applied to claims 28 and 35 above, and further in view of Morrow1 (US 20060287098)
19.	Regarding claims 31 and 36, the combination of Morrow, Hedrick and Joshi2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the instructions, when executed, further cause the processor to at least: 
determine, based upon device utilization data received from the plurality of gaming devices, the device utilization data indicating whether each gaming device of the plurality of gaming devices is player-occupied, a first subset of the plurality of gaming devices that are player-occupied, the first subset presenting a first wagering game; 
determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied, the second subset presenting a wagering game different from the first wagering game; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied; 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game.
Morrow1 teaches:
wherein the instructions, when executed, further cause the processor to at least (abstract and paragraph 124): 
determine, based upon device utilization data received from the plurality of gaming devices, the device utilization data indicating whether each gaming device of the plurality of gaming devices is player-occupied (i.e. data/information indicating that some of the gaming cabinets (in the carousel) are  being (heavily) played, hence player- occupied and the other gaming cabinets (in the carousel) are not currently in play, hence not occupied by a player), a first subset (i.e. the "hot" carousels/gaming cabinets) of the plurality of gaming devices that are player-occupied, the first subset presenting a first wagering game  (i.e. games associated with the "hot" carousels/gaming cabinets) (paragraph 124);
 determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied (i.e. those gaming cabinets (in the carousel) that are not currently in play), the second subset presenting a second wagering game different from the first wagering game (paragraphs 17 and 124) ; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied (i.e. when the "forward looking" algorithms for yield management operation note that a particular carousel is being heavily played) (paragraph 124); 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game (paragraph 124; management parameters (e.g., minimum bet and the like) are then immediately modified on those gaming cabinets (in the carousel) that are not currently in play).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow, Hedrick and Joshi2 in view of Morrow1 to include the aforementioned method in order to provide a gaming system that is capable of integrating expanded service and systems capabilities (as described by Morrow1, paragraph 9).
20.	Claim 32 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990) as applied to claims 28 and 35 above, and further and in view of Manfredi (US 20050009601)
21.	Regarding claims 32 and 37. Joshi2 also teaches wherein one or more of the pre-configured date (e.g. pre- configured date on the calendar/schedule) or during the pre-configured time (e.g. pre- configured time on the calendar/schedule) comprises a holiday (paragraphs 6, 7 and 74; paragraph 7 teaches the predetermined time is the holiday).
The combination Morrow, Hedrick and Joshi2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration trigger is one of a pre-configured date on a calendar/schedule or pre-configured time on the calendar/schedule, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date on the calendar/schedule or during the pre-configured time on the calendar/schedule.
Manfredi teaches:
the configuration trigger is one of a pre-configured date on a calendar/schedule or pre-configured time on the calendar/schedule, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date on the calendar/schedule or during the pre-configured time on the calendar/schedule (paragraphs 86 – 88 and FIG. 5; paragraphs 87 – 88 teach to set the start date of the pool promotion (named "Welcome aboard" in FIG. 3), the operator positions the computer cursor of the configuration workstation 40 over the day of the month and depresses the mouse button. In FIG. 5, the box around Sep. 9, 2001 is highlighted once selected on the calendar. The operator sets this as the start date of the bonus pool promotion by selecting the "Set Start Date" button displayed on the configuration workstation monitor. The selected start date (Sunday, Sep. 09, 2001) then appears next to the button to indicate the promotion start date and a similar procedure is used to select the end date of the pool promotion. The computer cursor is positioned over a selected day on the calendar and the mouse button depressed to select that day. The "Set End Date" button is then depressed to confirm the selection (Friday, Sep. 28, 2001)).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow, Hedrick and Joshi2 in view of Manfredi to include the aforementioned method in order to encourage continued play (as described by Manfredi, paragraph 13).
22.	Claims 33, 34, 38, 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990) as applied to claims 28 and 35 above, and further in view of Walker2 (US 20020151366).
23.	Regarding claims 33 and 38, the combination Morrow, Hedrick and Joshi2 teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to at least: receive data from the plurality of gaming devices indicating whether any gaming device of the plurality of gaming devices has been awarded a jackpot award; and in response to receiving data indicating that at least one gaming device of the plurality of gaming devices has been awarded a jackpot award, i) determine that the configuration command is satisfied, and ii) transmit the configuration command one of a) to the at least one gaming device, or b) to the plurality of gaming devices. 
Walker2 teaches:
the instructions, when executed, further cause the processor to at least (paragraphs 91 and 131): 
receive data from the plurality of gaming devices indicating whether any gaming device (i.e. gaming device 120) of the plurality of gaming devices has been awarded a jackpot award (paragraphs 91 and 131); 4PATENTand
in response to receiving data indicating that at least one gaming device of the plurality of gaming devices has been awarded a jackpot award, i) determine that the configuration command (i.e. configuration command described in paragraph 119) is satisfied, and ii) transmit the configuration command (to) to one of a) to the at least one gaming device (i.e. gaming device 120) (paragraphs 91, 116, 119 and 131 and claim 13; paragraph 119 teaches the configuration data retrieved from the casino server 112 and/or the central controller 102, is transmitted to the gaming device so that it can configure itself accordingly; claim 13 teaches the customization options (i.e. the customization options associated with the configuration command) include setting at least one of a default game denomination, a game starting point, an automatic player decision, a color scheme, a level of help, a bonus frequency, a bonus duration, a speed of reel spin, a font size, a currency type, a sound type, a sound level, a language, a currency, a payout structure, a payout amount, a payout option, a team option, a comp format, and a jackpot probability).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of the combination Morrow, Hedrick and Joshi2 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
24.	Regarding claim 34, Walker2 also teaches the configurable element (i.e. a font size and/or style) further includes one of a display device (i.e. part 308) of the gaming device (paragraphs 7 and 67; i.e. configuring font size and/or style of the display device of the gaming device).  
25.	Regarding claim 42, Walker2 also teaches the configurable feature is a display setting for the gaming device, the display setting including at least one of size (i.e. font size described in paragraph 7) of images (paragraphs 7).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of the combination Morrow, Hedrick and Joshi2 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
26.	Regarding claim 43, Walker2 also teaches the configuration command is issued based on user profile information (i.e. player’s customized configuration information) of one or more players at the gaming device (paragraphs 7, 38 and 119).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of the combination Morrow, Hedrick and Joshi2 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
27. 	Claims 29 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990) as applied to claims 28 and 35 above, and further in view of Canterbury (US 20080054561)
27.	 Regarding claim 29, Morrow also teaches the gaming device is a gaming terminal (abstract and paragraph 13).
the combination Morrow, Hedrick and Joshi2 teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
and the configurable element further includes a physical component of the gaming terminal.
Canterbury teaches:and the configurable element further includes a physical component (i.e. a seat coupled to the gaming device) of the gaming terminal (paragraphs 27 and 35; the gaming chair 14 will automatically adjust itself to the position set by the player).
Therefore, one ordinary skilled in the art at the time of the invention to have modified the combination Morrow, Hedrick and Joshi2 in view of Canterbury to include the aforementioned method in order to enhance the enjoyment realized by gaming patrons (as described by Canterbury, paragraph 7).
28.	Regarding claim 40, the combination Morrow, Hedrick and Joshi2 teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat.  
Canterbury teaches:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat (paragraphs 27 and 35; the gaming chair 14 will automatically adjust itself to the position set by the player).
  Therefore, one ordinary skilled in the art at the time of the invention to have modified 
the combination Morrow, Hedrick and Joshi2 in view of Canterbury to include the aforementioned method in order to enhance the enjoyment realized by gaming patrons (as described by Canterbury, paragraph 7).
29.	Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and further in view of Joshi2 (US 20020090990) as applied to claim 35 above, and further in view of Larkin (US 5765910)
30.	Regarding claim 41, Morrow also teaches wherein the configurable feature further includes the display device of the gaming device (paragraphs 11, 13 and claims 8 and 14).
The combination Morrow, Hedrick and Joshi2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration parameter identifies a position of the display device.  
Larkin teaches the configuration parameter identifies a position of the display device (Col 5, line 52 – Col 6, line 6; a stored program of motion profile signals may be housed within controller 140 and applied to the various expandable elements or adjusters within work station 70 on an automatic or preprogrammed basis or in accordance with a user selected program; the motion profile signals from controller 140 applied to monitor height adjuster 83 provides vertical motion of monitor 16 in the directions indicated by arrow 130. Signals from controller 140 applied to monitor distance adjuster 85 provide horizontal motion of monitor 16 in the directions indicated by arrows 131).
Therefore, one ordinary skilled in the art at the time of the invention to have modified the combination Morrow, Hedrick and Joshi2 in view of Larkin to include the aforementioned method in order to provide improved support and adjustability of an operating environment (i.e. gaming environment) to suit the physical dimensions and characteristics of the operator/player (as described by Larkin, Col 1, 51 – 56).
31.	Claim(s) 44 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Morrow (US 20030064771) and in view of Hedrick (US 6820875) and in view of Joshi2 (US 20020090990) as applied to claim 28 above, and further and further in view of Paulsen (US 20020142846).
32.	Regarding claim 44, the combination of Morrow, Hedrick, Joshi2 teach the invention substantially as disclosed (see the rejections for independent claim 28 above for details), but fail to explicitly disclose the following limitations:
automatically reconfiguring, by the processor, the gaming device based on the user input stored in the user record; 
Paulsen teaches:
automatically reconfiguring, by the processor, the gaming device based on the user input stored in the user record (paragraph 72; paragraph 72 teaches the gaming machine 102 may automatically reconfigure itself, using the configuration manager 522, according to preference account information stored in the player's preference account); 
Therefore, one ordinary skilled in the art at the time of the invention to have modified the combination of Morrow, Hedrick, Joshi2 in view of Paulsen to include the aforementioned method in order to maintain and increase game playing interest (as described by Paulsen, paragraph 9).
All the remaining limitations of this claim are discussed in the rejection for claim 28 above (see rejections above for details).
33.	Claim(s) 45 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Morrow (US 20030064771) and in view of Hedrick (US 6820875) and in view of Joshi2 (US 20020090990) and in view of 
Paulsen (US 20020142846) as applied to claim 44 above and further in view of Canterbury (US 20080054561)
34.	Regarding claims 45. the combination of Morrow, Hedrick, Joshi2 and Paulsen teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the reconfiguring of the gaming device further includes reconfiguring a position of a seat of the gaming device.
Canterbury teaches:
the reconfiguring of the gaming device further includes reconfiguring a position of a seat of the gaming device (paragraphs 27 and 35; the gaming chair 14 will automatically adjust itself to the position set by the player).
  Therefore, one ordinary skilled in the art at the time of the invention to have modified 
Morrow, Hedrick, Joshi2 and Paulsen in view of Canterbury to include the aforementioned method in order to enhance the enjoyment realized by gaming patrons (as described by Canterbury, paragraph 7).
35.	Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and in view of Joshi2 (US 20020090990) and in view of 
Paulsen (US 20020142846) as applied to claim 44 above in view of Larkin (US 5765910)
36.	Regarding claim 46. the combination of Morrow, Hedrick, Joshi2 and Paulsen teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the reconfiguring the gaming device further includes reconfiguring a position of a display device of the gaming device.  
Larkin teaches the reconfiguring the gaming device further includes reconfiguring a position of a display device of the gaming device (Col 5, line 52 – Col 6, line 6; a stored program of motion profile signals may be housed within controller 140 and applied to the various expandable elements or adjusters within work station 70 on an automatic or preprogrammed basis or in accordance with a user selected program; the motion profile signals from controller 140 applied to monitor height adjuster 83 provides vertical motion of monitor 16 in the directions indicated by arrow 130. Signals from controller 140 applied to monitor distance adjuster 85 provide horizontal motion of monitor 16 in the directions indicated by arrows 131).
Therefore, one ordinary skilled in the art at the time of the invention to have modified Morrow, Hedrick, Joshi2 and Paulsen in view of Larkin to include the aforementioned method in order to provide improved support and adjustability of an operating environment (i.e. gaming environment) to suit the physical dimensions and characteristics of the operator/player (as described by Larkin, Col 1, 51 – 56).
37.	Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Hedrick (US 6820875) and in view of Joshi2 (US 20020090990) and in view of 
Paulsen (US 20020142846) as applied to claim 44 above and further in view of Walker2 (US 20020151366).
38.	Regarding claim 47. the combination of Morrow, Hedrick, Joshi2 and Paulsen teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the reconfiguring the gaming device further includes reconfiguring a game property of a game provided by the gaming device.
Walker2 teaches:
Walker2 also teaches the reconfiguring the gaming device includes reconfiguring a game property of a game provided by the gaming device (Abstract; paragraphs 7 and 119; The user may select from among several game types (e.g. deuces-wild, jacks or better, video reel, three reel, five reel, video poker, blackjack, etc.) and proceed to configure the game to his liking. For example, the user may set a default game denomination, a game starting point, rules for making automatic play decisions, game rules, a color scheme, a level of help, a bonus frequency, a bonus duration, a speed of reel spin, a font size and/or style, a currency type, a sound type, a sound level, a language, a currency, a payout structure, a payout amount, a payout option, a team option, a comp format, a jackpot probability, etc.).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow, Hedrick, Joshi2 and Paulsen in view of Walker2 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a game property reconfiguration feature).

Response to Arguments
39.	Applicant’s arguments and amendments (Remarks, pages 10 - 13) regarding the 101 rejections filed on 8/19/22 have been fully considered and are persuasive. The 101 rejections of the final office mailed on 6/2/22 has been withdrawn. 
The amended claims 28 – 47 include the additional element of “at least one side display panel at coupled to the housing of the gaming device”. The additional element is not a well-understood routine and conventional activity. Further, the additional element integrate the abstract ideas of the claims into a practical application (apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception).
Hence, claims 28 – 47 are patent eligible under 35 U.S.C. 101.
40.	Regarding claims 28 – 47, the applicant argues that the Morrow reference fails to explicitly disclose the newly amended limitations of the claims (Remarks, pages 13 - 16).
	The examiner agrees. However, the new rejections of Morrow, Hedrick and Joshi2 teaches all the new amended limitations of claims 28 – 47 (see rejections above for details).

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/JASSON H YOO/Primary Examiner, Art Unit 3715